Exhibit 10.24.3

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

[g14572kgi001.gif] 

 


Warrant No. A-4

 

 

 

Number of Shares: 18,837

Date of Issuance: October 6, 2003

 

 

 

(subject to adjustment)

 

SOUTHWEST WATER COMPANY

 

Common Stock Purchase Warrant

 

                                                                                               
SOUTHWEST WATER COMPANY (the “Company”), for value received, hereby certifies
that William L. McIntyre, Jr., or his registered assigns (the “Registered
Holder” or “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, any time after the date hereof and on or before the
Expiration Date (as defined in Section 5 below), up to 18,837 shares of Common
Stock of the Company (“Common Stock”), at a purchase price of $10.10 per share.
The shares purchasable upon exercise of this Warrant and the purchase price per
share, as adjusted from time to time pursuant to the provisions of this Warrant,
are hereinafter referred to as the “Warrant Stock” and the “Purchase Price,”
respectively.

 

                                                1
.                                    Exercise.

 

                                                                                               
(a)                                  Manner of Exercise.  This Warrant may be
exercised by the Registered Holder, in whole or in part, by surrendering this
Warrant, with the purchase form appended hereto as Exhibit A duly executed by
such Registered Holder or by such Registered Holder’s duly authorized attorney,
at the principal office of the Company, or at such other office or agency as the
Company may designate, accompanied by payment in full of the Purchase Price
payable in respect of the number of shares of Warrant Stock purchased upon such
exercise. The Purchase Price may be paid by cash, check or wire transfer.

 

                                                                                               
(b)                                 Effective Time of Exercise.  Each exercise
of this Warrant shall be deemed to have been effected immediately prior to the
close of business on the day on which this Warrant shall have been surrendered
to the Company as provided in Section 1(a) above. At such time, the person or
persons in whose name or names any certificates for Warrant Stock shall be
issuable upon such exercise as provided in Section l (c) below shall be deemed
to have become the holder or holders of record of the Warrant Stock represented
by such certificates.

 

                                                                                               
(c)                                  Delivery to Holder.  As soon as practicable
after the exercise of any portion of this Warrant, and in any event within ten
(10) days thereafter, the Company at its expense will cause to be issued in the
name of, and delivered to, the Registered Holder, or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may direct:

 

                                                                                                                                               
(i)                                     a certificate or certificates for the
number of shares of Warrant Stock to which such Registered Holder shall be
entitled, and

 

 

 

--------------------------------------------------------------------------------


                                                                                                                                               
(ii)                                  in case such exercise is in part only, a
new warrant or warrants (dated the date hereof) of like tenor, calling in the
aggregate on the face or faces thereof for the number of shares of Warrant Stock
equal (without giving effect to any adjustment therein) to the number of such
shares called for on the face of this Warrant minus the number of such shares
purchased by the Registered Holder upon such exercise as provided in Section
1(a) above.

 

                                               
2.                                       Adjustments.

 

                                                                                               
(a)                                  Stock Splits and Dividends.  If outstanding
shares of the Company’s Common Stock shall be subdivided into a greater number
of shares or a dividend in Common Stock shall be paid in respect of Common
Stock, the Purchase Price in effect immediately prior to such subdivision or at
the record date of such dividend shall simultaneously with the effectiveness of
such subdivision or immediately after the record date of such dividend be
proportionately reduced. If outstanding shares of Common Stock shall be combined
into a smaller number of shares, the Purchase Price in effect immediately prior
to such combination shall, simultaneously with the effectiveness of such
combination, be proportionately increased. When any adjustment is required to be
made in the Purchase Price, the number of shares of Warrant Stock purchasable
upon the exercise of this Warrant shall be changed to the number determined by
dividing (i) an amount equal to the number of shares issuable upon the exercise
of this Warrant immediately prior to such adjustment, multiplied by the Purchase
Price in effect immediately prior to such adjustment, by (ii) the Purchase Price
in effect immediately after such adjustment.

 

                                                                                               
(b)                                 Reclassification, Etc.  In case there occurs
any reclassification or change of the outstanding securities of the Company or
of any reorganization of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant) or any similar corporate reorganization on or after the date hereof,
then and in each such case the Registered Holder, upon the exercise hereof at
any time after the consummation of such reclassification, change, or
reorganization shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such Holder
would have been entitled upon such consummation if such Holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment
pursuant to the provisions of this Section 2.

 

                                                                                               
(c)                                  Adjustment Certificate.  When any
adjustment is required to be made in the Warrant Stock or the Purchase Price
pursuant to this Section 2, the Company shall promptly mail to the Registered
Holder a certificate setting forth (i) a brief statement of the facts requiring
such adjustment and (ii) the Purchase Price after such adjustment or (iii) the
kind and amount of stock or other securities or property into which this Warrant
shall be exercisable after such adjustment.

 

                                               
3.                                       Transfers.

 

                                                                                               
(a)                                  Unregistered Security.  Each holder of this
Warrant acknowledges that this Warrant and the Warrant Stock have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of this Warrant or any Warrant Stock issued upon its exercise
in the absence of (i) an effective registration statement under the Act as to
this Warrant or such Warrant Stock and registration or qualification of this
Warrant or such Warrant Stock under any applicable U.S.

 

2

--------------------------------------------------------------------------------


 

federal or state securities law then in effect, or (ii) an opinion of counsel,
satisfactory to the Company, that such registration and qualification are not
required. Each certificate or other instrument for Warrant Stock issued upon the
exercise of this Warrant shall bear a legend substantially to the foregoing
effect.

 

                                                                                               
(b)                                 Transferability.  Subject to the provisions
of Section 3(a) hereof and of Section 1.12 of the Investors’ Rights Agreement
dated February 25, 2000, as amended among the Company and certain Holders of
Warrants, this Warrant and all rights hereunder are transferable, in whole or in
part, upon surrender of the Warrant with a properly executed assignment (in the
form of Exhibit B hereto) at the principal office of the Company provided,
however, that this Warrant may not be transferred in part unless the transferee
acquires the right to purchase at least 12,000 shares (as adjusted pursuant to
Section 2) of Warrant Stock hereunder.

 

                                                                                               
(c)                                  Warrant Register.  The Company will
maintain a register containing the names and addresses of the Registered Holders
of this Warrant. Until any transfer of this Warrant is made in the warrant
register, the Company may treat the Registered Holder of this Warrant as the
absolute owner hereof for all purposes; provided, however, that if this Warrant
is properly assigned in blank, the Company may (but shall not be required to)
treat the bearer hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary. Any Registered Holder may change
such Registered Holder’s address as shown on the warrant register by written
notice to the Company requesting such change.

 

                                               
4.                                       No Impairment.  The Company will not,
by amendment of its charter or through reorganization, consolidation, merger,
dissolution, sale of assets or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will, subject to Section 13 below, at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder of this
Warrant against impairment.

 

                                               
5.                                       Termination.  This Warrant (and the
right to purchase securities upon exercise hereof) shall terminate upon the
earliest to occur of the following (the “Expiration Date”): (a) February 24,
2010, (b) the sale, conveyance, disposal, or encumbrance of all or substantially
all of the Company’s property or business or the Company’s merger into or
consolidation with any other corporation (other than a wholly-owned subsidiary
corporation) or any other transaction or series of related transactions in which
more than fifty percent (50%) of the voting power of the Company is disposed of,
provided that this Section 5(b) shall not apply to a merger effected exclusively
for the purpose of changing the domicile of the Company.

 

                                               
6.                                       Notices of Certain Transactions.  In
case:

 

                                                                                               
(a)                                  the Company shall take a record of the
holders of its Common Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, or

 

                                                                                               
(b)                                 of any capital reorganization of the
Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company, any consolidation or

 

3

--------------------------------------------------------------------------------


 

merger of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the surviving entity), or any
transfer of all or substantially all of the assets of the Company, or

 

                                                                                               
(c)                                  of the voluntary or voluntary dissolution,
liquidation or winding-up of the Company,

 

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be, (i)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation or winding-up) are to be determined.
Such notice shall be mailed at least ten (10) days prior to the record date or
effective date for the event specified in such notice.

 

                                               
7.                                       Reservation of Stock. The Company will
at all times reserve and keep available, solely for the issuance and delivery
upon the exercise of this Warrant, such shares of Warrant Stock and other stock,
securities and property, as from time to time shall be issuable upon the
exercise of this Warrant.

 

                                               
8.                                       Exchange of Warrants. Upon the
surrender by the Registered Holder of any Warrant or Warrants, properly
endorsed, to the Company at the principal office of the Company, the Company
will, subject to the provisions of Section 3 hereof, issue and deliver to or
upon the order of such Holder, at the Company’s expense, a new Warrant or
Warrants of like tenor, in the name of such Registered Holder or as such
Registered Holder (upon payment by such Registered Holder of any applicable
transfer taxes) may direct, calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant or Warrants so surrendered.

 

                                               
9.                                       Replacement of Warrants.  Upon receipt
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant and (in the case of loss, theft or
destruction) upon delivery of an indemnity agreement (with surety if reasonably
required) in an amount reasonably satisfactory to the Company, or (in the case
of mutilation) upon surrender and cancellation of this Warrant, the Company will
issue, in lieu thereof, a new Warrant of like tenor.

 

                                               
10.                                 Mailing of Notices.  Any notice required or
permitted pursuant to this Warrant shall be in writing and shall be deemed
sufficient upon receipt, when delivered personally or sent by courier, overnight
delivery service or confirmed facsimile, or on the date of receipt or refusal
indicated on the return receipt, if deposited in the regular mail, as certified
or registered mail (airmail if sent internationally), with postage prepaid and
return receipt requested, addressed (a) if to the Registered Holder, to the
address of the Registered Holder most recently furnished in writing to the
Company and (b) if to the Company, to the address set forth below or
subsequently modified by written notice to the Registered Holder.

 

4

--------------------------------------------------------------------------------


 

                                               
11.                                 No Rights as Shareholder.  Until the
exercise of this Warrant, the Registered Holder of this Warrant shall not have
or exercise any rights by virtue hereof as a shareholder of the Company.

 

                                               
12.                                 No Fractional Shares.  No fractional shares
of Common Stock will be issued in connection with any exercise hereunder. In
lieu of any fractional shares which would otherwise be issuable, the Company
shall pay cash equal to the product of such fraction multiplied by the fair
market value of one share of Common Stock on the date of exercise. Such fair
market value shall be equal to the mathematical average of the closing prices of
the Company’s Common Stock on the three (3) trading days immediately prior to
the date of exercise.

 

                                               
13.                                 Amendment or Waiver.  Any term of this
Warrant may be amended or waived only by an instrument in writing signed by the
party against which enforcement of the amendment or waiver is sought.

 

                                               
14.                                 Headings.  The headings in this Warrant are
for purposes of reference only and shall not limit or otherwise affect the
meaning of any provision of this Warrant.

 

5

--------------------------------------------------------------------------------


 

                                               
15.                                 Governing Law.  This Warrant shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.

 

 

SOUTHWEST WATER COMPANY,
a Delaware corporation

 

 

 

By

/s/  Richard Shields

 

Title:

CFO

 

 

 

 

By

 Richard Shields

 

Title:

 

 

 

 

Address:

Southwest Water Company

 

 

624 South Grand Avenue, Suite 2900
Los Angeles, CA 90017

 

 

Attn: Chief Financial Officer

 

 

 

 

Fax Number: (213) 929-1888

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PURCHASE FORM

 

To:

Southwest Water Company

Dated:

 

624 South Grand Avenue, Suite 2900

 

 

Los Angeles, CA 90017

 

 

Attn: Chief Financial Officer

 

 

                                                                                               
The undersigned, pursuant to the provisions set forth in the attached Warrant
No. A-4, hereby irrevocably elects to
purchase                                                                                              
shares of the Common Stock covered by such Warrant and herewith makes payment of
$                                                         , representing the
full purchase price for such shares at the price per share provided for in such
Warrant.

 

                                                                                               
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 4 of the Investor’s Rights Agreement (as defined
in the Warrant) and by its signature below hereby makes such representations and
warranties to the Company. Defined terms contained in such representations and
warranties shall have the meanings assigned to them in the Investor’s Rights
Agreement, provided that the term “Investor” shall refer to the undersigned and
the term “Securities” shall refer to the Warrant Stock.

 

                                                                                               
The undersigned further acknowledges that it has reviewed the market standoff
provisions set forth in Section 1.12 of the Investors’ Rights Agreement and
agrees to be bound by such provisions.

 

 

 

Signature:

 

 

 

 

 

 

Name (print):

 

 

 

 

 

 

Title (if applic.)

 

 

 

 

 

 

Company (if applic.):

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT FORM

 

 

FOR VALUE RECEIVED,

 

hereby sells, assigns and transfers all of the rights of the undersigned under
the attached Warrant with respect to the number of shares of covered Stock
covered thereby set forth below, unto:

 

Name of Assignee

 

Address/Fax Number

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

Signature:

 

 

 

 

 

 

 

Witness:

 

 

--------------------------------------------------------------------------------


 

COMMON STOCK WARRANT RECEIPT

SOUTHWEST WATER COMPANY

 

William L. McIntyre, Jr. hereby acknowledges receipt from Southwest Water
Company (the “Company”) of the following document dated as of October 6, 2003:

 

Warrant to purchase Eighteen Thousand Eight Hundred Thirty Seven (18,837) shares
of Common Stock of the Company

 

 

Dated: 12/30/03

 

 

 

 

 

 

 

William L. McIntyre, Jr.

 

 

 

 

 

BY:

/s/ William L. McIntyre

 

 

 

 

 

ITS:

William L. McIntyre

 

 

 

 

 

XXX

--------------------------------------------------------------------------------